DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response dated 12/23/2021 is acknowledged and appreciated.  A second telephone interview was conducted 1/10/2022 (first interview dated 12/21/2021) with corresponding Summary document attached.  Applicant’s amendments and new claims have been reviewed and acceptable.  The claims are further amended as follows per interview discussion as follows.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jeff Nelson on 1/10/2022.

The application has been amended as follows: 

Claim 1 is changed at line 9 from:
“a coved mounted to the support structure;”

To:
n exterior coved mounted to the support structure;”

Claim 11 is changed at line 5 from:
“a cover at least partially enclosing”

To:
“an exterior cover at least partially enclosing”

Allowable Subject Matter
Claims 1-3, 5-15 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior at fails to teach or make obvious, including all the limitations of claims 1 or 11, a payload module of a stratospheric drone wherein the support art protrudes below the cover and the payload equipment.  Note that the indication of allowance is connected

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641